        Case 1:16-cv-08031-LTS-OTW Document 64 Filed 03/25/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
DOLLAREATHA EDWARDS,
                                                                 :
                                      Plaintiff,                 :   16-CV-8031 (LTS) (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
PETER O’ROURKE,                                                  :
                                                                 :
                                      Defendant.                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         On February 14, 2019, the Court received Plaintiff’s request for extension of the fact

discovery deadline—which had expired November 9, 2018. (ECF 59). By Order to Show Cause

dated February 19, 2019 (ECF 62), the Court directed Plaintiff to file a written application for an

extension of fact discovery, supported by doctors’ notes specifically addressed to the Court,

and any other showing of cause why sanctions should not be imposed by February 26, 2019.

Plaintiff did not respond. Accordingly, it is HEREBY ORDERED that:


         1. Discovery is closed. Plaintiff’s request for an extension of fact discovery is denied.


         2. The Court finds that denial of Plaintiff’s request for an extension of fact discovery is

              an appropriate sanction and thus does not impose or recommend any other non-

              monetary sanction. However, to the extent Defendant wishes to seek monetary

              sanctions, he should notify this Court by letter filed on ECF by April 12, 2019.


         3. Dispositive motions shall be served and filed on or before June 21, 2019.
     Case 1:16-cv-08031-LTS-OTW Document 64 Filed 03/25/19 Page 2 of 2



      4. The parties are directed to appear before Judge Swain in Courtroom No. 17C, 500

         Pearl Street, New York, NY 10007, for a final pre-trial conference on January 10,

         2020 at 11:00 a.m. All other deadlines in the Court’s October 4, 2018 Pre-Trial

         Scheduling Order (ECF 55) remain the same.


      SO ORDERED.



                                                         s/ Ona T. Wang
Dated: New York, New York                                           Ona T. Wang
       March 25, 2019                                      United States Magistrate Judge
